UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4335



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK TIMOTHY OSMENT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cr-00984-HMH)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. W. Walter Wilkins, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark Timothy Osment appeals from his conviction and 27-

month sentence imposed following his guilty plea to wire fraud.

Osment’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there were no meritorious issues

for appeal, but challenging the validity of the plea and the

reasonableness of the sentence. Osment was advised of his right to

file a pro se supplemental brief, but has declined to do so.               Our

review of the record discloses no reversible error; accordingly, we

affirm Osment’s conviction and sentence.

            We find that Osment’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.        Osment was properly advised of his rights, the

elements of the offense charged, and the maximum sentence for the

offense.    The court also determined that there was an independent

factual basis for the plea and that the plea was not coerced or

influenced by any promises. See United States v. DeFusco, 949 F.2d

114, 119-20 (4th Cir. 1991).         We find that the plea was valid.

            We find that the district court properly applied the

Sentencing    Guidelines   and   considered      the   relevant    sentencing

factors    before   imposing   the    27-month   sentence.        18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).         Additionally, we find that

the sentence imposed—which was within the properly calculated


                                     - 2 -
guideline range—was reasonable.      See United States v. Green, 436

F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within the properly

calculated [g]uidelines range . . . is presumptively reasonable.”)

(internal quotation marks and citation omitted), cert. denied, 126

S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.

2456,   2462-69    (2007)   (upholding    application    of     rebuttable

presumption   of    correctness    of     within-guideline      sentence).

Accordingly, we affirm Osment’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              We therefore

affirm Osment’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.        Counsel’s motion

must state that a copy thereof was served on the client.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -